                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
APRIL BEUTEL                  :       Civ. No. 3:17CV01193(SALM)
                              :
v.                            :
                              :
NANCY A. BERRYHILL,           :       OCTOBER 11, 2018
ACTING COMMISSIONER,          :
SOCIAL SECURITY ADMINISTRATION:
                              :
------------------------------x

 ORDER APPROVING STIPULATION FOR ALLOWANCE OF FEES UNDER THE EQUAL
                 ACCESS TO JUSTICE ACT [Doc. #24]

     Plaintiff April Beutel (“plaintiff”) filed an application for

Supplemental Security Income on December 10, 2013, alleging

disability beginning December 3, 2013. See Certified Transcript of

the Administrative Record, compiled on September 7, 2017, Doc. #16

(hereinafter “Tr.”) at 209-17. Plaintiff’s application was denied

initially on January 27, 2014, see Tr. 152-60, and upon

reconsideration on March 12, 2014. See Tr. 161-63. On September

23, 2015, plaintiff, represented by Attorney Maurice Maitland,

appeared and testified at a hearing before Administrative Law

Judge (“ALJ”) Deirdre R. Horton. See Tr. 94-125. On March 1, 2016,

the ALJ issued an unfavorable decision. See Tr. 59-78. On May 23,

2017, the Appeals Council denied plaintiff’s request for review,

thereby making the ALJ’s March 1, 2016, decision the final

decision of the Commissioner. See Tr. 1-7. After exhausting her

administrative remedies, plaintiff, now represented by Attorney


                                  1
Olia Yelner, filed the Complaint in this case on July 18, 2017.

[Doc. #1]. The parties consented to the undersigned’s jurisdiction

on September 14, 2017. [Doc. #14].

     On October 30, 2017, the Commissioner (“defendant”) filed her

Answer and the official transcript. [Doc. #16]. On December 28,

2017, plaintiff filed a motion to reverse the decision of the

Commissioner. [Doc. #18]. On February 26, 2018, defendant filed a

motion to affirm the decision of the Commissioner. [Doc. #20].

     On July 2, 2018, the undersigned issued a Ruling granting

plaintiff’s motion to reverse, to the extent plaintiff sought a

remand for further administrative proceedings. See Doc. #21.

Judgment entered in plaintiff’s favor on July 3, 2018. [Doc. #22].

     On September 28, 2018, plaintiff filed a Motion for

Attorney’s Fees Pursuant to the Equal Access to Justice Act, along

with an itemization of the hours incurred in prosecuting this

matter. [Doc. #23]. On October 11, 2018, the parties filed a

Stipulation for Allowance of Fees Under the Equal Access to

Justice Act (“Stipulation”). [Doc. #24].

     Although the parties have reached an agreement as to the

appropriate award of fees in this matter, the Court is obligated

to review the fee application and determine whether the proposed

fee award is reasonable. “[T]he determination of a reasonable fee

under the EAJA is for the court rather than the parties by way of

stipulation.” Pribek v. Sec’y, Dep’t of Health & Human Servs., 717


                                 2
F. Supp. 73, 75 (W.D.N.Y. 1989) (citation and internal quotation

marks omitted); see also Rogers v. Colvin, No. 4:13CV945(TMC),

2014 WL 630907, at *1 (D.S.C. Feb. 18, 2014); Design & Prod., Inc.

v. United States, 21 Cl. Ct. 145, 152 (1990) (holding that under

the EAJA, “it is the court’s responsibility to independently

assess the appropriateness and measure of attorney’s fees to be

awarded in a particular case, whether or not an amount is offered

as representing the agreement of the parties in the form of a

proposed stipulation”). The Court therefore has reviewed

plaintiff’s motion and supporting itemization to determine whether

the stipulated amount is reasonable.

     For the reasons set forth herein, the Court APPROVES and SO

ORDERS the parties’ Stipulation for Allowance of Fees Under the

Equal Access to Justice Act [Doc. #24], for the stipulated amount

of $7,900. In light of the parties’ Stipulation, plaintiff’s

Motion for Attorney’s Fees Pursuant to the Equal Access to Justice

Act [Doc. #23] is TERMINATED, as moot.

                            DISCUSSION

     A party who prevails in a civil action against the United

States may seek an award of fees and costs under the Equal Access

to Justice Act (“EAJA” or the “Act”), 28 U.S.C. §2412, the purpose

of which is “to eliminate for the average person the financial

disincentive to challenging unreasonable government actions.”

Commissioner, I.N.S. v. Jean, 496 U.S. 154, 163 (1990) (citing


                                 3
Sullivan v. Hudson, 490 U.S. 877, 883 (1989)). In order for an

award of attorney’s fees to enter, this Court must find (1) that

the plaintiff is a prevailing party, (2) that the Commissioner’s

position was without substantial justification, (3) that no

special circumstances exist that would make an award unjust, and

(4) that the fee petition was filed within thirty days of final

judgment. See 28 U.S.C. §2412(d)(1)(B).

     In her motion, plaintiff’s attorney claims fees in the amount

of $8,453.97, for 44.10 hours at the rate of $191.70 per hour. See

Doc. #23 at 1-2; see also Doc. #23-1 at 1-2. The parties have now

reached an agreement under which the defendant would pay a total

of $7,900.00 in fees, which represents approximately 41.20 hours

of attorney time. See Doc. #24; see also Doc. #23-1. It is

plaintiff’s burden to establish entitlement to a fee award, and

the Court has the discretion to determine what fee is

“reasonable.” Hensley v. Eckerhart, 461 U.S. 424, 433, 437 (1983)

(interpreting 42 U.S.C. §1988, which allows a “prevailing party”

to recover “a reasonable attorney’s fee as part of the costs”).1

This Court has a duty to review plaintiff’s itemized time log to

determine the reasonableness of the hours requested and to exclude

hours “that are excessive, redundant, or otherwise unnecessary[.]”




1 The “standards set forth in [Hensley] are generally applicable in
all cases in which Congress has authorized an award of fees to a
‘prevailing party.’” Hensley, 461 U.S. at 433 n.7.

                                 4
Id. at 434. “Determining a ‘reasonable attorney’s fee’ is a matter

that is committed to the sound discretion of a trial judge.” J.O.

v. Astrue, No. 3:11CV1768(DFM), 2014 WL 1031666, at *1 (D. Conn.

Mar. 14, 2014) (quoting Perdue v. Kenny A., 559 U.S. 542, 558

(2010)).

     Here, the Court finds that plaintiff has satisfied the

requirements of 28 U.S.C. §2412(d)(1)(B), and that an award of

fees may enter. Specifically, the Court finds that: (1) plaintiff

is a prevailing party in light of the Court having partially

granted plaintiff’s motion to reverse and having ordered a remand

of this matter for further administrative proceedings; (2) the

Commissioner’s position was without substantial justification; (3)

on the current record, no special circumstances exist that would

make an award unjust; and (4) the fee petition was timely filed.2

See 28 U.S.C. §2412(d)(1)(B). The Court next turns to the

reasonableness of the fees sought.

     In this case, plaintiff’s counsel seeks payment for a total

of 41.20 hours of attorney time, reduced from the total 44.10

hours originally sought. See Docs. #23-1, #24. The transcript in

this case was comprised of 505 pages and plaintiff’s counsel


2 Plaintiff’s motion is timely as it was filed within thirty days
after the time to appeal the final judgment had expired. See
Melkonyan v. Sullivan, 501 U.S. 89, 96 (1991) (“[A] ‘final
judgment’ for purposes of 28 U.S.C. §2412(d)(1)(B) means a
judgment rendered by a court that terminates the civil action for
which EAJA fees may be received. The 30–day EAJA clock begins to
run after the time to appeal that ‘final judgment’ has expired.”).
                                 5
submitted a thorough and well-reasoned brief. The Court finds the

time reasonable for the work claimed in the motion, including:

preparation of the Complaint [Doc. #1]; preparation of the motion

for leave to proceed in forma pauperis [Doc. #2]; preparation of

the motion to reverse [Doc. #18]; preparation of the joint medical

chronology [Doc. #18-2]; and review of the administrative record

[Doc. #16]. Additionally, plaintiff’s counsel here did not

represent plaintiff at the administrative level. Cf. Rodriguez,

2009 WL 6319262, at *3 (“Relevant factors to weigh include the

size of the administrative record, the complexity of the factual

and legal issues involved, counsel’s experience, and whether

counsel represented the claimant during the administrative

proceedings.” (internal quotations and multiple citations

omitted)); see also Lechner v. Barnhart, 330 F. Supp. 2d 1005,

1012 (E.D. Wis. 2004); cf. Barbour v. Colvin, 993 F. Supp. 2d 284,

291 (E.D.N.Y. 2014). The Court further finds that the 41.20 hours

claimed is reasonable as “[c]ourts throughout the Second Circuit

have consistently found that routine Social Security cases

require, on average, between [twenty] and [forty] hours of

attorney time to prosecute.” Poulin v. Astrue, No.

3:10CV1930(JBA)(JGM), 2012 WL 264579, at *3 (D. Conn. Jan. 27,

2012)(citations & internal quotation marks omitted); Cobb v.

Astrue, No. 3:08CV1130(MRK)(WIG), 2009 WL 2940205, at *3 (D. Conn.

Sept. 2, 2009).


                                 6
        Accordingly, the Court finds that the stipulated time is

reasonable, particularly in light of the parties’ agreement, which

adds weight to the claim that the fee award claimed is reasonable.

Therefore, an award of $7,900 in fees is appropriate, and the

parties’ Stipulation for Allowance of Fees Under the Equal Access

to Justice Act [Doc. #24] is APPROVED and SO ORDERED. In light of

the parties’ Stipulation, plaintiff’s Motion for Attorney’s Fees

Pursuant to the Equal Access to Justice Act [Doc. #23] is

TERMINATED, as moot.

     SO ORDERED at New Haven, Connecticut this 11th day of October,

2018.

                                  /s/                 .
                           Hon. Sarah A. L. Merriam
                           United States Magistrate Judge




                                   7
